OPINION — AG — ** BOARD OF REGENTS — TRANSFER OF LAND ** THE BOARD OF REGENTS OF THE OKLAHOMA COLLEGE OF LIBERAL ARTS 'MAY' CONVEY LAND HELD BY THE COLLEGE TO A PRIVATE FOUNDATION WHERE THE BOARD DETERMINES SUCH CONVEYANCE TO BE IN THE BEST INTEREST OF THE INSTITUTION SO LONG AS THE CONVEYANCE IS NOT MADE IN SUCH A MANNER AS TO CONSTITUTE A GIFT WITHIN THE MEANING OF ARTICLE X, SECTION 15 OKLAHOMA CONSTITUTION, BY REASON OF LACK OF ADEQUATE CONSIDERATION FOR THE TRANSFER. (SELL, GIFTS, LANDS, PROPERTY, STATE OWNED LAND) CITE: OPINION NO. 73-260, ARTICLE X, SECTION 15 (JOE C. LOCKHART)